                     Case 1:19-cv-04074-VEC Document 20 Filed 07/08/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


               CHRISTINE GRABLIS, et al.                           )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-04074-VEC
                    ONECOIN LTD., et al.                           )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff CHRISTINE GRABLIS and Co-Movant DONALD BERDEAUX                                                            .


Date:          07/08/2019                                                                   /s/ William J. Fields
                                                                                             Attorney’s signature


                                                                                        William J. Fields (5054952)
                                                                                         Printed name and bar number
                                                                                        LEVI & KORSINSKY, LLP
                                                                                         55 Broadway, 10th Floor
                                                                                          New York, NY 10006

                                                                                                   Address

                                                                                             wfields@zlk.com
                                                                                               E-mail address

                                                                                              (212) 363-7500
                                                                                              Telephone number

                                                                                              (212) 363-7171
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
